DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 70-103 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,048,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 70-103 of the instant application are also included in claims 1-32 of U.S. Patent No. 11,048,137.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-74, 84-89 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0327449; already of record) in view of Poll et al. (US 6,407,847).
Regarding claims 70 and 85, Parker discloses, an optical device laminate (Figs. 2A-9C), comprising: 
a first lite (510); 
a second lite (see “GLASS” below DIFFUSION BARRIER”) laminated (Para. 0087) to the first lite, wherein the second lite comprises low-sodium annealed glass (Para. 0041); 
a lamination adhesive between the first lite and the and second lite (Para. 87, lines 13-17); and 
an optical device (see “EC STACK”) on an outward facing surface of the second lite; 
wherein the second lite has a different area than the first lite (Para. 0055, lines 15-17).
Parker does not disclose the second lite has a smaller area than the first lite and is set back from the first lite about the perimeter of the optical device laminate.
Poll teaches, from the same field of endeavor that in an optical device laminate and method of fabricating an optical device laminate (see Figs. 3A-B) that it would have been desirable to make the second lite (30) has a smaller area than the first lite (12) and is set back from the first lite about the perimeter of the optical device laminate (see Figs. 3A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second lite has a smaller area than the first lite and is set back from the first lite about the perimeter of the optical device laminate as taught by the optical device laminate and method of fabricating an optical device laminate of Poll in the optical device laminate and method of fabricating an optical device laminate of Parker since Poll teaches it is known to include these features in an optical device laminate and method of fabricating an optical device laminate for the purpose of providing an optical device laminate and method of fabricating an optical device laminate with increased life expectancy and reduced costs.
Regarding claims 71 and 86, Parker in view of Poll discloses and teaches as set forth above, and Parker further discloses, the first lite comprises a material selected from the group consisting of a tempered glass, a heat-strengthened glass, a chemically-strengthened glass, and a polymer (Para. 0040).
Regarding claims 72 and 87, Parker in view of Poll discloses and teaches as set forth above, and Parker further discloses, the tempered glass is (i) between about 2 mm and about 25 mm thick or (ii) between about 0.5 mm and about 2.0 mm thick (Para. 0042-0043 and 0116).
Regarding claims 73 and 88, Parker in view of Poll discloses and teaches as set forth above, and Parker further discloses, the second lite is less than 0.3 mm thick, less than 0.2 mm thick, or less than 0.1 mm thick (Para. 0042-0043 and 0116).
Regarding claims 74 and 89, Parker in view of Poll discloses and teaches as set forth above, and Parker further discloses, the optical device is a solid state electrochromic device (Para. 0042-0043 and 0116). 
Regarding claim 84, Parker in view of Poll discloses and teaches as set forth above, and Parker further discloses, the optical device laminate is part of an insulated glass unit (500).
Regarding claim 103, Parker in view of Poll discloses and teaches as set forth above, and Parker further discloses, the edge treatment comprises applying a material tape around an edge of the optical device laminate (Para. 0083, 0089 and see 305).
Claims 75, 78, 80, 90, 94, 97 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0327449; already of record) in view of Poll et al. (US 6,407,847) as applied to claims 70 and 85 above, and further in view of Fish, Jr. et al. (US 2012/0229882).
Parker in view of Poll remains as applied to claims 70 and 85 above.
Parker in view of Poll does not disclose the perimeter of the optical device laminate comprises an edge treatment, and the edge adhesive is configured to penetrate and seal one or more microcracks and/or defects in the second lite.
Fish teaches, from the same field of endeavor that in an optical device laminate and method of fabricating an optical device laminate that it would have been desirable to make the perimeter of the optical device laminate comprises an edge treatment (Para. 0194 and 0223), and the edge adhesive is configured to penetrate and seal one or more microcracks and/or defects in the second lite (Para. 0194 and 0223).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the perimeter of the optical device laminate comprises an edge treatment, and the edge adhesive is configured to penetrate and seal one or more microcracks and/or defects in the second lite as taught by the optical device laminate and method of fabricating an optical device laminate of Fish in the combination of Parker in view of Poll since Fish teaches it is known to include these features in an optical device laminate and method of fabricating an optical device laminate for the purpose of providing an optical device laminate and method of fabricating an optical device laminate that is readily manufacturable and has reduced cost.
Regarding claims 80 and 97, Parker, Poll and Fish discloses and teaches as set forth above, and Fish further teaches, from the same field of endeavor that in an optical device laminate and method of fabricating an optical device laminate that it would have been desirable to make the edge treatment comprises a ground and/or polished edge (Para. 0194 and 0223).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught the optical device laminate and method of fabricating an optical device laminate of Fish in the combination of Parker in view of Poll since Fish teaches it is known to include these features in an optical device laminate and method of fabricating an optical device laminate for the purpose of providing an optical device laminate and method of fabricating an optical device laminate that is readily manufacturable and has reduced cost.
Regarding claim 102, Parker, Poll and Fish discloses and teaches as set forth above, and Fish further teaches, from the same field of endeavor that in an optical device laminate and method of fabricating an optical device laminate that it would have been desirable to make the edge treatment comprises acid etching of the optical device laminate (Para. 0194 and 0223).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught the optical device laminate and method of fabricating an optical device laminate of Fish in the combination of Parker in view of Poll since Fish teaches it is known to include these features in an optical device laminate and method of fabricating an optical device laminate for the purpose of providing an optical device laminate and method of fabricating an optical device laminate that is readily manufacturable and has reduced cost.

Claims 76-77, 79, 92-93 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0327449; already of record) in view of Poll et al. (US 6,407,847) in view of Fish, Jr. et al. (US 2012/0229882) as applied to claims 75 and 90 above, and further in view of Karmhag et al. (US 2009/0316248).
Parker, Poll and Fish remains as applied to claims 75 and 90 above.
Parker, Poll and Fish does not disclose the edge treatment comprises an edge adhesive, and the edge adhesive is configured to cover about a 1 mm wide band, about a 2 mm wide band, or about a 3 mm wide band about a perimeter edge of the first lite.
Karmhag teaches, from the same field of endeavor that in an optical device laminate and method of fabricating an optical device laminate that it would have been desirable to make the edge treatment comprises an edge adhesive (Para. 0006), and the edge adhesive is configured to cover about a 1 mm wide band, about a 2 mm wide band, or about a 3 mm wide band about a perimeter edge of the first lite (Para. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the edge treatment comprises an edge adhesive, and the edge adhesive is configured to cover about a 1 mm wide band, about a 2 mm wide band, or about a 3 mm wide band about a perimeter edge of the first lite as taught by the optical device laminate and method of fabricating an optical device laminate of Karmhag in the combination of Parker, Poll and Fish since Karmhag teaches it is known to include these features in an optical device laminate and method of fabricating an optical device laminate for the purpose of providing an optical device laminate and method of fabricating an optical device laminate with reduced delamination and enhanced performance.
Regarding claims 79 and 95, Park, Poll, Fish and Karmhag discloses and teaches as set forth above, and Karmhag further teaches, from the same field of endeavor that in an optical device laminate and method of fabricating an optical device laminate that it would have been desirable to make the edge adhesive comprises a low viscosity adhesive (Para. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the optical device laminate and method of fabricating an optical device laminate of Karmhag in the combination of Parker, Poll and Fish since Karmhag teaches it is known to include these features in an optical device laminate and method of fabricating an optical device laminate for the purpose of providing an optical device laminate and method of fabricating an optical device laminate with reduced delamination and enhanced performance.

Claims 83, 91 and 99-101 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0327449; already of record) in view of Poll et al. (US 6,407,847) in view of Fish, Jr. et al. (US 2012/0229882) as applied to claims 70 and 90 above, and further in view of Sbar et al. (US 2011/0261429; already of record).
Parker, Poll, and Fish remains as applied to claims 70 and 90 above.
Parker, Poll and Fish do not disclose the second lite is a flexible low-sodium annealed glass, and the edge treatment is applied to a perimeter edge of the second lite, and is configured to strengthen and/or protect the perimeter edge.
Sbar teaches, from the same field of endeavor that in an optical device laminate and method of fabricating an optical device laminate that it would have been desirable to make the second lite is a flexible low-sodium annealed glass (Para. 0019), and the edge treatment is applied to a perimeter edge of the second lite, and is configured to strengthen and/or protect the perimeter edge (Para. 0090-0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second lite is a flexible low-sodium annealed glass, and the edge treatment is applied to a perimeter edge of the second lite, and is configured to strengthen and/or protect the perimeter edge as taught by the optical device laminate and method of fabricating an optical device laminate of Sbar in the combination of Parker, Poll, and Fish since Sbar teaches it is known to include these features in an optical device laminate and method of fabricating an optical device laminate for the purpose of providing an optical device laminate and method of fabricating an optical device laminate with enhanced strength and is free from defects.
Regarding claim 100, Parker, Poll, Fish and Sbar discloses and teaches as set forth above, and Sbar further teaches, from the same field of endeavor that in an optical device laminate and method of fabricating an optical device laminate that it would have been desirable to make application of the laser is configured to remove defect portions at the edge and/or to bevel the edge (Para. 0090-0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the optical device laminate and method of fabricating an optical device laminate of Sbar in the combination of Parker, Poll, and Fish since Sbar teaches it is known to include these features in an optical device laminate and method of fabricating an optical device laminate for the purpose of providing an optical device laminate and method of fabricating an optical device laminate with enhanced strength and is free from defects.
Regarding claim 101, Parker, Poll, Fish and Sbar discloses and teaches as set forth above, and Sbar further teaches, from the same field of endeavor that in an optical device laminate and method of fabricating an optical device laminate that it would have been desirable to make the edge treatment comprises acid etching of the optical device laminate (Para. 0090-0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the optical device laminate and method of fabricating an optical device laminate of Sbar in the combination of Parker, Poll, and Fish since Sbar teaches it is known to include these features in an optical device laminate and method of fabricating an optical device laminate for the purpose of providing an optical device laminate and method of fabricating an optical device laminate with enhanced strength and is free from defects.

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0327449; already of record) in view of Poll et al. (US 6,407,847) in view of Fish, Jr. et al. (US 2012/0229882) in view of Karmhag et al. (US 2009/0316248) as applied to claim 79 above, and further in view of Edwards et al. (US 2005/0104136).
Parker, Poll, Fish and Karmhag remains as applied to claim 79 above.
	Parker, Poll, Fish and Karmhag does not disclose the edge treatment comprises a melted portion of the second lite about its perimeter.
Edwards teaches, from the same field of endeavor that in an optical device laminate that it would have been desirable to make the edge treatment comprises a melted portion of the second lite about its perimeter (Para. 0048).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the edge treatment comprises a melted portion of the second lite about its perimeter as taught by the optical device laminate of Edwards in the combination of Parker, Poll, Fish and Karmhag since Edwards teaches it is known to include this feature in an optical laminate for the purpose of providing a low cost optical laminate with long-term stability.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0327449; already of record) in view of Poll et al. (US 6,407,847) in view of Fish, Jr. et al. (US 2012/0229882) in view of Karmhag et al. (US 2009/0316248) as applied to claim 79 above, and further in view of Sbar et al. (US 2011/0261429; already of record).
Parker, Poll, Fish and Karmhag remains as applied to claim 79 above.
Parker, Poll, Fish and Karmhag does not disclose the edge treatment comprises a laser-treated portion.
	Sbar teaches, from the same field of endeavor that in an optical device laminate that it would have been desirable to make the edge treatment comprises a laser-treated portion (Para. 0090-0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the edge treatment comprises a laser-treated portion as taught by the optical device laminate of Sbar in the combination of Parker, Poll, Fish and Karmhag since Sbar teaches it is known to include these features in an optical device laminate for the purpose of providing an optical device laminate and method of fabricating an optical device laminate with enhanced strength and is free from defects.
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0327449; already of record) in view of Poll et al. (US 6,407,847) in view of Fish, Jr. et al. (US 2012/0229882) as applied to claim 92 above, and further in view of Silvernail et al. (US 2002/0125484).
Parker, Poll and Fish remains as applied to claim 92 above.
	Parker, Poll and Fish does not disclose application of the edge adhesive comprises a two-part application including (i) applying a low viscosity portion and (ii) applying more viscous portion thereafter.
	Silvernail teaches, from the same field of endeavor that in a method of fabricating an optical device laminate that it would have been desirable to make application of the edge adhesive comprises a two-part application including (i) applying a low viscosity portion and (ii) applying more viscous portion thereafter (Para. 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make application of the edge adhesive comprises a two-part application including (i) applying a low viscosity portion and (ii) applying more viscous portion thereafter as taught by the method of fabricating an optical device laminate of Silvernail in the combination of Parker, Poll and Fish since Silvernail teaches it is known to include this feature in a method of fabricating an optical device laminate for the purpose of providing a method of fabricating an optical device laminate with effective and efficient sealing.

Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2012/0327449; already of record) in view of Poll et al. (US 6,407,847) in view of Fish, Jr. et al. (US 2012/0229882) as applied to claim 90 above, and further in view of Edwards et al. (US 2005/0104136).
Parker, Poll and Fish remains as applied to claim 90 above.
	Parker, Poll and Fish does not disclose the edge treatment comprises a melted portion of the second lite about its perimeter.
Edwards teaches, from the same field of endeavor that in a method of fabricating an optical device laminate that it would have been desirable to make the edge treatment comprises a melted portion of the second lite about its perimeter (Para. 0048).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the edge treatment comprises a melted portion of the second lite about its perimeter as taught by the method of fabricating an optical device laminate of Edwards in the combination of Parker, Poll and Fish since Edwards teaches it is known to include this feature in a method of fabricating an optical device laminate for the purpose of providing a low cost optical laminate with long-term stability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCabe et al. (US 2007/0153356) discloses an optical device laminate with a first lite, a second lite, a lamination adhesive and an optical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/06/2022